Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-42, 45-55 and 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klaus (US 6731202).

Regarding  claim 32, Klaus disclose a communication device for a vehicle comprising: 
a. a vehicle motion sensor (col. 6, lines 59-60); 
b. one or more vehicle input sensors (col. 4, line 39); 
c. a control device (Fig. 1, #18); and 
d. an alerting device activation circuit, wherein the vehicle motion sensor and the one or more vehicle input sensors send a signal to the control device and the control device sends a signal to the alerting device activation circuit based on the signal from the one or more vehicle input sensors and the vehicle motion sensor (col. 4, line 33-39 and col. 6, lines 56-64). 
Regarding  claim 41, Klaus disclose a communication system for a vehicle comprising: 
a. a vehicle motion sensor (col. 6, lines 59-60); 
b. one or more vehicle input sensors (col. 4, line 39); 
c. a control device (Fig. 1, #18); and 

Regarding  claim 52, Klaus disclose a communication method for a vehicle comprising: 
a. sensing a motion of the vehicle (col. 6, lines 59-60); 
b. sensing a current status of the vehicle (col. 4, line 39); and 
d. based on the motion of the vehicle and the current status of the vehicle, activating an alert (col. 4, line 33-39 and col. 6, lines 56-64).
Regarding claims 33 and 46, Klaus discloses the limitations indicated above and further disclose wherein the one or more vehicle input sensors comprise one or more of a vehicle door sensor, a bus stop sensor, an ambient light sensor, a proximity sensor, and a vehicle weight sensor (col. 4, line 39). 
Regarding claims 34, 47 and 53, Klaus discloses the limitations indicated above and further disclose wherein the alerting device activation circuit activates an audible alert based on the signal received from one or more of the vehicle input sensors (Fig. 1, #14A). 
Regarding claims 35, 48 and 54, Klaus discloses the limitations indicated above and further disclose wherein the alerting device activation circuit activates a visual alert based on the signal received from one or more of the vehicle input sensors (Fig. 1, #16A). 
Regarding claims 36 and 55, Klaus discloses the limitations indicated above and further disclose wherein the alert comprises an external alert (Fig. 3, #22). 
Regarding claims 37 and 49, Klaus discloses the limitations indicated above and further disclose wherein the device is installed within the vehicle as after-market equipment (Fig. 2). 
Regarding claims 38 and 50, Klaus discloses the limitations indicated above and further disclose wherein the device is customized before it is installed within the vehicle (Col. 3, lines 48-50). 
Regarding  claim 39, Klaus discloses the limitations indicated above and further disclose wherein the device is customizable in order to turn off and turn on one or more of the one or more vehicle input sensors based on a preference in order to communicate a desired information (Fig. 2, #18B). 
Regarding claims 40 and 51, Klaus discloses the limitations indicated above and further disclose wherein the vehicle motion sensor comprises one or a combination of a vehicle speed sensor, an accelerometer-gyroscopic sensor, an accelerometer and an acceleration monitoring system (Fig. 1, #12).
Regarding  claim 42, Klaus discloses the limitations indicated above and further disclose wherein the internal alert indicates a current status of the vehicle (col. 6, lines 59-60). 
Regarding claims 45 and 58, Klaus discloses the limitations indicated above and further disclose wherein the alert indicates that the vehicle has stopped (col. 6, lines 59-60). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 43-44 and 56-57 rejected under 35 U.S.C. 103 as being unpatentable over Klaus (US 6731202) as applied to claims 42 and 52 above, and further in view of Grossman (2009014846).
Regarding claims 43 and 56, Klaus discloses the limitations indicated above but does not explicitly disclose wherein the alert indicates an open vehicle door. However, Grossman disclose the limitation, at least see paragraph 36, lines 4-16 . It would have been obvious to modify the teaching of Klaus to include wherein the alert indicates an open vehicle door alert owner if door is open if device is applied to a vehicle with doors.
Regarding claims 44 and 57, Klaus discloses the limitations indicated above but does not explicitly disclose wherein the alert indicates a location of the vehicle. However, Grossman disclose the limitation, at least see paragraph 5, lines 1-7. It would have been obvious to modify the teaching of Klaus to include wherein the alert indicates a location of the vehicle to alert owner of vehicle location. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663